In an action, inter alia, to enforce a guarantee, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kangs County (Barasch, J.), dated December 20, 2000, as denied those branches of its motion which were for summary judgment on the second and third causes of action on the issue of liability, and the defendants cross-appeal from so much of the same order as denied those branches of their motion which were for summary judgment dismissing the second and third causes of action.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
*418We agree with the Supreme Court that there are issues of fact as to whether any of the defendants so dominated the lessee corporation, Tri-Way Veal Packers, Inc. (hereinafter TriWay), as to justify piercing the corporate veil to hold them liable for a judgment against Tri-Way (see First Bank of Ams. v Motor Car Funding, 257 AD2d 287). Altman, J.P., Smith, McGinity and Townes, JJ., concur.